                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS


John McDonald,

             Plaintiff,

      v.
                                                  Case No. 1:20-cv-03653
J.B. Pritzker, in his official capacity as
Governor of Illinois, and Grace B. Hou,
                                                  Chief Judge Pallmeyer
in her official capacity as Secretary of
the Illinois Department of Human
Services,

             Defendants.


    PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF EMERGENCY
         MOTION FOR A TEMPORARY RESTRAINING ORDER OR
                    PRELIMINARY INJUNCTION


      The State of Illinois’ discriminatory policy at issue in this case is as illegal as

it is morally repugnant: the State has concluded that it will deny to disabled

individuals access to critically needed programs during the COVID-19 pandemic

because it does not trust those individuals to wash their hands and wear a face mask.

Given that this policy plainly violates both federal anti-discrimination law and the

Equal Protection Clause, this Court should immediately enjoin Defendants’ closure

of the State’s Community Day Services (“CDS”) to disabled individuals, which closure

Defendants have admitted is based upon this discriminatory policy. Further, given

the grave physiological and emotional harm that Defendants’ closure policy inflicts

every single day, Plaintiff John McDonald respectfully requests an immediate

injunctive order, so he can resume work at his CDS by Monday, June 29.
      Plaintiff’s entitlement to this emergency, equitable relief is plain. Section 504

of the Rehabilitation Act of 1973, 29 U.S.C. § 794 (the “Rehabilitation Act”), Title II

of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12132 (the “ADA”), and

the Constitution’s Equal Protection Clause all prohibit States from discriminating

against disabled individuals.    In this case, Defendants have prohibited disabled

individuals, like Plaintiff, from returning to work at their CDSs, which are critically

important programs that provide a structure for these individuals to work and to

have a sense of community. Defendants have attempted to justify these actions based

upon discriminatory, false, and deeply insulting stereotypes about disabled

individuals. Such discrimination is plainly unlawful. And immediate relief from this

discrimination is desperately needed, as Defendants’ cruel policy has devastated

Plaintiff’s emotional state, driving him to repeated bouts of tears and forcing his

doctor to increase the dosage of his anti-depressant and anti-anxiety medications.

                                   BACKGROUND

      A. On March 9, Defendant Governor Pritzker declared a state of emergency, in

light of COVID-19, and imposed numerous closures and restrictions. Declaration of

Sean T.H. Dutton (“Dutton Decl.”) Ex. 1. On May 5, the Governor announced a five-

phase reopening plan. Dutton Decl. Ex. 2. By June 3, the entire State entered phase

3. Dutton Decl. Exs. 3, 4. In this phase, manufacturing and non-essential businesses

can reopen, if they comply with social distancing and safety guidance. Dutton Decl.

Ex. 2. Fitness and exercise gyms can open for individual training, and barber shops,

hair salons, nail salons, and similar facilities may also open. Dutton Decl. Ex. 2. Non-




                                         -2-
overnight recreational day camps for children can also operate. Dutton Decl. Ex. 2,

16. Public and private schools serving pre-kindergarten through 12th grade in the

State can open for summer school. Dutton Decl. Ex. 5. In phase 4, expected to begin

on June 26, all manufacturing, non-essential businesses, outdoor recreation, bars,

restaurants, health and fitness clubs, and movie theaters can open with safety

guidance and some capacity limits, and public gatherings of 50 or fewer people can

resume. Dutton Decl. Exs. 2, 6. Schools, higher education institutions, summer

programs, and childcare facilities can also reopen. Dutton Decl. Ex. 2.

      B. CDS programs provide disabled adults assistance in gaining and improving

self-help, socialization, and adaptive skills in a non-residential setting, with an

emphasis on training and enhancement of productive work activities. Dutton Decl.

Ex. 7. These programs offer both skills training and job coaching to help these

individuals succeed in their communities and workplaces. Dutton Decl. Ex. 8.

      Plaintiff’s experience shows the value of CDS programs for disabled

individuals. Plaintiff is a 46-year-old man with the intellectual capacity of a 7-year-

old, who is also deaf and legally blind. Declaration of Karen Haney (“Haney Decl.”)

¶¶ 3–4, Ex. 1. For over twenty years, he has regularly participated in a CDS program

in Peoria—the “Community Workshop and Training Center” (“CWTC”)—working at

this program on weekdays, while earning a salary. Haney Decl. ¶¶ 6–7, 9. This

provides important structure and sense of purpose to Plaintiff’s life, while also

permitting him to earn income. Haney Decl. ¶ 8. CWTC employs disabled workers

to do certain jobs in their communities, while also offering opportunities for social




                                         -3-
interaction and support. Dutton Decl. Ex. 9. Plaintiff works at CWTC by individually

packaging construction hardware like nuts and bolts for a Fortune 50 company, as

well as for other companies, as photographed below:




Haney Decl. ¶¶ 7, 17.

      The State has made clear that it will continue to bar disabled individuals like

Plaintiff from returning to CDS programs—notwithstanding the otherwise applicable

phases 3 and 4 of the reopening plan—based upon discriminatory stereotypes about

these individuals. On March 17, the Illinois Department of Human Services (“DHS”)

prohibited disabled individuals from returning to their CDS programs in light of the

general COVID-19 closures and measures. Haney Decl. ¶ 10; Dutton Decl. Exs. 10,

15. Then, on June 9, DHS announced that it will continue to prohibit disabled

individuals from returning to their CDS programs until at least August 31, 2020,

Dutton Decl. Ex. 11, even though this access should have been restored under a

neutral application of the guidelines governing phase 3 reopening, or, at the absolute

latest, during phase 4. On June 17, undersigned counsel sent a letter to Defendants,

voicing concern over the discriminatory nature of this decision. Dutton Decl. Ex. 12.


                                         -4-
In its response, DHS’s General Counsel explained the core reason for the decision:

“CDS . . . operations are tailored to individuals with intellectual and developmental

disabilities, many of whom have incredible difficulty following instructions,

understanding the need for and/or maintaining social distancing, hand washing and

the need to wear masks in enclosed environments.” Dutton Decl. Ex. 13 (emphasis

added).   In the same letter, the DHS General Counsel also made various false

statements about the particular susceptibility of disabled individuals, as a class, to

COVID-19 because of their alleged underlying health issues. Dutton Decl. Ex. 13.

      Defendants’ ongoing closure policy has caused serious harm to Plaintiff. Haney

Decl. ¶¶ 12–13. Having lost the core work and social structure that guides his life,

Plaintiff has repeatedly broken down in tears, while asking if he still works at his job

and when he can return to work. Haney Decl. ¶ 12. Plaintiff’s physician has even

had to increase the dosage of his anti-depressant and anti-anxiety medicine to

attempt to stabilize his physiological and emotional state. Haney Decl. ¶ 13.

      Perpetuating this ongoing harm is unnecessary. CWTC has developed a plan

to safely resume pre-COVID-19 operations, including reducing disabled workers’

hours so that there are never more than 50 disabled individuals in the building at

one time, maintaining appropriate distancing, instituting increased sanitation

measures, and suggesting transportation modifications so fewer disabled workers

take public transportation to the center. Haney Decl. ¶ 14. And Plaintiff is fully

capable of maintaining proper masking and hygiene protocols. Haney Decl. ¶ 15.




                                         -5-
                                         ARGUMENT

       To obtain either a temporary restraining order or a preliminary injunction, a

plaintiff must show that: “(1) without such relief, [he] will suffer irreparable harm

before final resolution of [his] claims; (2) traditional legal remedies would be

inadequate; and (3) [he] has some likelihood of success on the merits.” Courthouse

News Serv. v. Brown, 908 F.3d 1063, 1068 (7th Cir. 2018) (citations omitted). If a

plaintiff makes this initial showing, the court weighs the harm the plaintiff will suffer

if an injunction is denied against the harm the defendant will suffer if one is granted.

Id. “This assessment is made on a sliding scale . . . .” Id. Finally, the court also asks

whether the preliminary injunction serves the public interest, “which entails taking

into account any effects on non-parties.” Id. Plaintiff has carried these burdens here.

  I.   Plaintiff Has A High Likelihood Of Success On The Merits

       A. Rehabilitation Act And The Americans With Disabilities Act

       1. Section 504 of the Rehabilitation Act and Title II of the ADA are largely

“materially identical,” providing a “clear and comprehensive national mandate for the

elimination of discrimination against individuals with disabilities.”                 Steimel v.

Wernert, 823 F.3d 902, 909 (7th Cir. 2016) (citation omitted). The Rehabilitation Act

requires proof of four elements: “(1) the plaintiff must be a handicapped individual as

defined by the Act; (2) the plaintiff must be otherwise qualified for participation in

the program; (3) the program must receive federal financial assistance[1]; and (4) the




   1The Illinois DHS receives federal financial assistance, part of which is applied toward the CDS
programs. See Wagoner v. Lemmon, 778 F.3d 586, 592 (7th Cir. 2015).



                                               -6-
plaintiff must have been denied the benefits of the program solely because of his

handicap.” Reed v. Columbia St. Mary’s Hosp., 915 F.3d 473, 484 (7th Cir. 2019)

(citations omitted). Similarly, the ADA requires the plaintiff to show that “he is a

‘qualified individual with a disability,’ that he was denied ‘the benefits of the services,

programs, or activities of a public entity’ or otherwise subjected to discrimination by

such an entity, and that the denial or discrimination was ‘by reason of’ his disability.”

Love v. Westville Corr. Ctr., 103 F.3d 558, 560 (7th Cir. 1996) (quoting 42 U.S.C.

§ 12132). Plaintiff is likely to prevail on each of these elements.

           a. Plaintiff Is A Qualified Individual With A Disability

       A plaintiff is a “qualified individual with a disability” if he has a physical or

mental impairment, and is otherwise qualified to participate in the program. See 29

U.S.C. § 705(20)(A); 42 U.S.C. § 12131(2). In considering whether an individual is

“qualified,” the court first must determine whether that individual has an

impairment that “constitutes for the particular person a significant barrier to

employment.” Byrne v. Bd. of Educ., Sch. of W. Allis-W. Milwaukee, 979 F.2d 560,

565 (7th Cir. 1992) (citation omitted). Thereafter, “the district court will need to

conduct an individualized inquiry” to determine whether, with or without reasonable

accommodation or modification, that individual meets the eligibility requirements for

the specific program. Washington v. Ind. High Sch. Athletic Ass’n, Inc., 181 F.3d 840,

851 (7th Cir. 1999) (quoting School Bd. of Nassau Cty. v. Arline, 480 U.S. 273 (1987)).

       Plaintiff is a qualified individual with a disability. Plaintiff is a 46-year-old

man with the intellectual capacity of a 7-year-old, who also suffers from deafness and

legal blindness. Haney Decl. ¶¶3–4, Ex. 1. Plaintiff is also qualified to participate in


                                           -7-
the CDS programs, having been active and successful participant in CDS programs

for more than 20 years. Haney Decl. ¶ 8. The only relevant change that occurred

recently was Defendants’ decision to bar all disabled individuals from their CDS

programs, which was not based upon any individualized decision that Plaintiff was

somehow unqualified to take part in the program.

          b. Plaintiff Was Excluded From The Program Because Of His Disability

      This Court has long held that showing the “because of” disability element of

the Rehabilitation Act and the ADA requires no proof of discriminatory intent. See

McWright v. Alexander, 982 F.2d 222, 228–29 (7th Cir. 1992); accord Washington,

181 F.3d at 846. Rather, the plaintiff need only make one of three showings, any of

which is sufficient, standing alone: (1) “the defendant intentionally acted on the basis

of the disability,” (2) “the defendant refused to provide a reasonable modification” to

accommodate a disabled person, or (3) “the defendant’s rule disproportionally impacts

disabled people.” Washington, 181 F.3d at 847. Plaintiff is likely to prevail under

each of these three independently sufficient paths.

      First, to show that the “defendant intentionally acted on the basis of the

disability,” id., a plaintiff can show that the policy was enacted based—in whole or in

part—upon “unfounded . . . stereotypes” about, or “paternalistic concerns” for,

individuals with disabilities. See Knapp v. Nw. Univ., 101 F.3d 473, 485–86 (7th Cir.

1996); Siefken v. Vill. of Arlington Heights, 65 F.3d 664, 666 (7th Cir. 1995). “The

fact that some persons who have” a condition may be excluded from a program, “does

not justify excluding” everyone with that condition. Arline, 480 U.S. at 285.




                                          -8-
      Here, Defendants admitted in a letter to Plaintiff’s counsel that the State’s

decision to prohibit disabled individuals from participating in their CDS programs

was based upon paternalistic stereotyping of disabled individuals: “CDS . . .

operations are tailored to individuals with intellectual and developmental

disabilities, many of whom have incredible difficulty following instructions,

understanding the need for and/or maintaining social distancing, hand washing and

the need to wear masks in enclosed environments.” Dutton Decl. Ex. 13. This is a

textbook “unfounded . . . stereotype[],” asserted out of “paternalistic concerns” for

individuals with disabilities. See Knapp, 101 F.3d at 485–86.

      Many disabled individuals, including Plaintiff, are fully capable of wearing a

mask, washing their hands, and abiding by all relevant public-health requirements.

Haney Decl. ¶¶ 15–16. Defendants can point to no support for their rank, offensive

stereotyping assumption that intellectually disabled individuals are, as a class,

incapable of abiding by such basic sanitation requirements. While the Centers for

Disease Control and Prevention (“CDC”) has noted that some disabled individuals

may have “trouble understanding information or practicing preventive measures,

such as hand washing and social distancing,” Dutton Decl. Ex. 14, that does not

justify Defendants’ broad-based exclusion of all disabled individuals from the

reopening plan, see Arline, 480 U.S. at 285. Rather, this merely calls for reasonable

accommodations for any such particularly limited individuals. See infra pp. 10–11.

      Defendants also     referenced another false stereotype about disabled

individuals, asserting that disabled individuals are especially vulnerable to COVID-




                                        -9-
19 because of their underlying health conditions. Dutton Decl., Ex. 13. As the CDC

has explained, “people with disabilities are not inherently at higher risk for becoming

infected with or having severe illness from COVID-19.”           Dutton Decl., Ex. 14

(emphasis added).     “[S]ome people” with “certain disabilities” “might experience

higher rates of chronic health conditions that put them at higher risk of serious illness

and poorer outcomes from COVID-19.” Dutton Decl. Ex. 17 (emphases added). But

as the CDC makes clear, that is an individual-specific assessment that each person

must discuss with his “healthcare provider.”        Id.   Plaintiff, like many disabled

individuals, has no such underlying medical conditions. Haney Decl. ¶ 5. Defendants

have not limited their closure of CDS to only those disabled individuals with these

underlying medical conditions, but have instead adopted a blanket, discriminatory

policy, based upon “unfounded . . . stereotypes” and “paternalistic concerns.” See

Knapp, 101 F.3d at 485–86; Arline, 480 U.S. at 285, 287.

      Second, a plaintiff can prevail on the “because of” element of the statute

discrimination claims by showing that the defendant failed to provide a reasonable

accommodation. Washington, 181 F.3d at 847. “A public entity must reasonably

accommodate a qualified individual with a disability by making changes in rules,

policies, practices or services, when necessary.” Dadian v. Vill. of Wilmette, 269 F.3d

831, 838 (7th Cir. 2001). “The overall focus should be on whether waiver of the rule

in the particular case at hand would be so at odds with the purposes behind the rule

that it would be a fundamental and unreasonable change.” Id. at 838–39.




                                         - 10 -
      Here, Plaintiff is fully capable of following basic sanitation requirements, such

as handwashing and mask-wearing, and has no underlying medical conditions that

make him particularly susceptible to COVID-19, meaning that no particular

accommodation is necessary. See supra p. 9. But to the extent that Defendants were

genuinely concerned about any particular COVID-19-related issues with disabled

individuals in general, or Plaintiff, in particular, they have not even attempted to

implement any reasonable accommodations to permit these individuals to resume

participating in their CDS programs.       Rather, Defendants have barred disabled

individuals, as a class, from taking part in these critical programs until at least

August 31, which is the antithesis of making a reasonable accommodation.

      Finally, a plaintiff can prevail by showing that the challenged policy

disproportionately impacts disabled people. Washington, 181 F.3d at 847. The focus

of a disparate impact claim here is “not whether the [program] denied [the plaintiff]

a service he is entitled to,” but rather “whether the denial of that service affected [the

plaintiff’s] access to [the program] in relation to nondisabled [participants].” Brown

v. Dist. 299–Chi. Pub. Sch., 762 F. Supp. 2d 1076, 1084 (N.D. Ill. 2010). In the present

case, Defendants singled out disabled individuals’ participation in CDS programs, a

selection which is inconsistent with the generally applicable reopening of the State.

Defendants have now permitted the reopening of numerous businesses and programs

for the non-disabled, such as manufacturing businesses, pre-kindergarten class, non-

overnight day camps for children, and childcare. Given that disabled individuals—

as a class—are fully capable of taking part in CDS programs, consistent with public




                                          - 11 -
health guidance that Defendants applied to these other reopenings, Defendants’

policy toward disabled individuals disproportionately impacts this protected class.

      B. Equal Protection Clause

      The Equal Protection Clause provides that “[n]o State shall . . . deny to any

person within its jurisdiction the equal protection of the laws.” U.S. Const. amend.

XIV, § 1.   Laws and policies that differentiate on the basis of intellectual or

developmental disability are generally subject to “rational-basis review,” which

requires the State to show at least a “rational relationship between the disparity of

treatment and some legitimate governmental purpose.” Bd. of Trustees of Univ. of

Ala. v. Garrett, 531 U.S. 356, 366–67 (2001). In City of Cleburne v. Cleburne Living

Center, Inc., 473 U.S. 432 (1985), the Supreme Court made clear that even under this

relatively deferential standard, the intellectually and developmentally disabled are

not left “entirely unprotected from invidious discrimination,” and a “State may not

rely on a classification whose relationship to an asserted goal is so attenuated as to

render the distinction arbitrary or irrational.” Id. at 446. Thus, while in many

instances, “the mentally [disabled] as a group are indeed different from others not

sharing their misfortune,” when “this difference is largely irrelevant” it may not serve

as a rational basis for distinguishing the disabled from others unless treating them

identically “would threaten legitimate interests of the [State].” Id. at 448.

      Defendants’ justifications for categorically excluding disabled individuals from

their CDS programs are “so attenuated as to render the distinction arbitrary or

irrational,” for all of the reasons explained above in the statutory discrimination

discussion. Id. at 446. Defendants’ primary justification for their decision is the


                                         - 12 -
alleged inability of disabled individuals to abide by basic hygiene protocols, such as

hand washing and mask wearing. That is a false, discriminatory rationale, which

does not apply to Plaintiff or many other similarly disabled individuals. See supra

pp. 4–5, 9. Indeed, that Defendants have reopened programs for children as young

as pre-kindergarten—who surely will have more trouble with handwashing and mask

wearing than many disabled individuals—shows the depth of their arbitrary,

irrational discrimination against disabled individuals. See supra pp. 11–12. Further,

Defendants also made clear that their decision was informed by their discriminatory

view that disabled persons, as a class, are more susceptible to COVID-19, contrary to

guidance from the CDC. See supra pp. 5, 9–10.         This, again, is impermissible,

irrational discrimination against disabled individuals, in violation of the Equal

Protection Clause, as interpreted in Cleburne.

II.   Declining To Issue An Injunction Here Would Irreparably Harm Plaintiff, And
      No Legal Remedies Would Be Adequate

      Absent immediate injunctive relief, Plaintiff will continue to suffer grave

physiological and emotional injuries, as well as ongoing deprivations of statutory

anti-discrimination and constitutional rights, which are all irreparable and cannot

adequately be remedied by money damages. See Whitaker By Whitaker v. Kenosha

Unified Sch. Dist. No. 1 Bd. of Educ., 858 F.3d 1034, 1046 (7th Cir. 2017); Ezell v.

City of Chi., 651 F.3d 684, 699 (7th Cir. 2011); Chalk v. U.S. Dist. Court Cent. Dist.

of Cal., 840 F.2d 701, 709 (9th Cir. 1988).

      Defendants’ discriminatory decision is imposing grave harm on Plaintiff every

day that it continues. For more than 20 years, Plaintiff’s CDS provided routine,



                                         - 13 -
purpose, and stability in his day-to-day life. Haney Decl. ¶¶ 6–8. Plaintiff developed

a strong sense of independence through making his own money, receiving his own

paycheck, and receiving praise for a job well done. Haney Decl. ¶ 9. These factors

were made possible only through his participation in CWTC, and are paramount to

Plaintiff’s mental and emotional wellbeing. Defendants’ decision to rip this structure

away from Plaintiff’s life, based upon their false, discriminatory view of disabled

individuals as a class, has destroyed him emotionally, causing him to repeatedly

break down in tears. Haney Decl. ¶ 12. This harm to Plaintiff’s wellbeing has been

so grave that Plaintiff’s physician had to increase Plaintiff’s daily level of anti-

depressant and anti-anxiety medicines to attempt to stabilize his physiological and

emotional state. Haney Decl. ¶ 13.

III.   The Public Interest Strongly Favors Injunctive Relief

       The issuance of the requested injunction will greatly benefit the public interest

and non-parties. See Courthouse News Serv., 908 F.3d at 1068. As Congress has

explicitly found, “the Nation’s proper goals regarding individuals with disabilities are

to assure equality of opportunity, full participation, independent living, and economic

self-sufficiency for such individuals.” 42 U.S.C. § 12101(a)(7). Further, “[e]nforcing

a constitutional right is in the public interest.” Whole Woman’s Health All. v. Hill,

937 F.3d 864, 875 (7th Cir. 2019). Defendants have flouted these statutory and

constitutional goals by depriving disabled individuals, such as Plaintiff, of critically

needed services, based upon stereotypical, paternalistic and false generalizations

about disabled individuals. See supra pp. 5, 9–10.




                                         - 14 -
      The State is now deep into phase 3 of its reopening, and is expected to reach

phase 4 by the end of this week. As the State’s citizens return to a semblance of

normalcy, with everything from gyms to pre-kindergarten programs opening again,

the public interest demands that the State allow disabled individuals to return to

their lives as well, consistent with the ADA, the Rehabilitation Act, and the CDC’s

public health guidance. Notably, Plaintiffs’ CDS—CWTC—has developed a plan to

reopen its operations, consistent with COVID-19 precautions, and Plaintiff is fully

capable of complying with all such precautions. See supra p. 5.

                                  CONCLUSION

      This Court should grant this Emergency Motion.

Dated this 23rd day of June, 2020.

                                     Respectfully submitted,

                                     /s/ Misha Tseytlin
                                     MISHA TSEYTLIN
                                     SEAN T.H. DUTTON
                                     TROUTMAN SANDERS LLP
                                     227 W. Monroe Street, Suite 3900
                                     Chicago, IL 60606
                                     Telephone: (608) 999-1240
                                     Facsimile: (312) 759-1939
                                     misha.tseytlin@troutman.com
                                     sean.dutton@troutman.com
                                     BLAKE T. HANNAFAN
                                     HANNAFAN & HANNAFAN, LTD.
                                     180 N. Lasalle Street
                                     Suite 3700
                                     Chicago, IL 60601
                                     (312) 527-0055
                                     (312) 527-0220 (fax)
                                     bth@hannafanlaw.com

                                     Attorneys for Plaintiff John McDonald


                                        - 15 -
                           CERTIFICATE OF SERVICE

      I hereby certify that on the 23rd day of June, 2020, a true and accurate copy of

the foregoing was served on counsel for both Defendants, who have agreed to accept

service via email, at the email addresses below:



            Gary S. Caplan                                   Meghan Maine
       Deputy General Counsel                           Deputy General Counsel
 Office of the Governor, J.B. Pritzker             Illinois Dep’t of Human Services
       gary.caplan@illinois.gov                       meghan.maine@illinois.gov




                                    /s/ Misha Tseytlin
                                    MISHA TSEYTLIN
                                    TROUTMAN SANDERS LLP
                                    227 W. Monroe Street
                                    Suite 3900
                                    Chicago, IL 60606
                                    (608) 999-1240
                                    (312) 759-1939 (fax)
                                    misha.tseytlin@troutman.com
